Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings in Fig. 1 must show every feature of the invention specified in the claims.  Therefore, the feature “D/TTL>1.1” must be shown. Examiner notes Figure 1 should be drawn substantially to scale. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
EXAMINER’S AMENDMENT
(1) An examiner's amendment to the record appears below. Examiner notes the change in the title is not to limit or define the scope of the claimed invention, but to facilitate future search of prior art. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. MPEP606.01. While a change in the title may be commented on by the patent owner, the final decision as to the change is that of the examiner, and the examiner’s decision is not subject to review. MPEP2660.02.

The application has been amended as follows:
In the title (where applicable, “+” represents a lens of positive refractive power, “-” represents a lens of negative refractive power, and “0” represents a lens of zero refractive power): 
	LENS MODULE INCLUDING FIVE LENSES OF -+++- REFRACTIVE POWERS, AND ELECTRONIC DEVICE USING THE SAME.
 
(2) An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Tung-Yun McNally on 3/11/22. 
The application has been amended as follows:
In the claims: 
 A lens module, wherein the lens module is operable with infrared light which has a wavelength ranging from 920 to 970 nm, the lens module  substantially consisting of: 
a first lens having a negative refractive power;
a second lens having a positive refractive power;
a third lens having a positive refractive power;
a fourth lens having a positive refractive power;
a fifth lens having a negative refractive power; and
	an imaging surface, wherein the first lens, the second lens, the third lens, the fourth lens, and the fifth lens are arranged in that sequence from an object side to an image side, the lens module satisfies the following conditions: 
	0.0002<|1/F1|<0.01;
	D/TTL>1.1;
	CT4/ET4<1.8;
	[[W]]wherein, F1 denotes a focal length of the first lens, D denotes a diameter of a largest imaging circle of the lens module, TTL denotes a distance between an object side surface of the first lens to the imaging surface, CT4 denotes a central thickness of the fourth lens, ET4 denotes an edge thickness of the fourth lens.

	5. (currently amended) The lens module of claim [[1]]2, wherein the lens module further satisfies the following conditions: 
	|G5R1/F5|>|G5R2/F5|>0;


	8. (currently amended) An electronic device comprising: 
	a lens module, wherein the lens module is operable with infrared light which has a wavelength ranging from 920 to 970 nm,  substantially consisting of: 
a first lens having a negative refractive power;
a second lens having a positive refractive power;
a third lens having a positive refractive power;
a fourth lens having a positive refractive power;
a fifth lens having a negative refractive power; and
	an imaging surface, wherein the first lens, the second lens, the third lens, the fourth lens, and the fifth lens are arranged in that sequence from an object side to an image side, the lens module uses infrared light which has a wavelength ranging from 920 to 970 nm, the lens module satisfies the following conditions: 
	0.0002<|1/F1|<0.01;
	D/TTL>1.1;
	CT4/ET4<1.8;
	[[W]]wherein, F1 denotes a focal length of the first lens, D denotes a diameter of a largest imaging circle of the lens module, TTL denotes a distance between an object side surface of the first lens to the imaging surface, CT4 denotes a central thickness of the fourth lens, ET4 denotes an edge thickness of the fourth lens.

Allowable Subject Matter
Claim(s) 1-14 is/are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art found is Huang (US 20150241659).

    PNG
    media_image1.png
    690
    651
    media_image1.png
    Greyscale
 
Regarding claim 1, Huang teaches A lens module (Fig. 5, Table 5, [114], -+++-...), wherein the lens module is operable with infrared light which has a wavelength ranging from 920 to 970 nm, the lens module comprising: 
a first lens having a negative refractive power;
a second lens having a positive refractive power;
a third lens having a positive refractive power;
a fourth lens having a positive refractive power;
a fifth lens having a negative refractive power; and

0.0002<|1/F1| (0.026);
D/TTL=1.1 ([114], 2/1.84);
CT4/ET4<1.8 (~1.4);
wherein, F1 denotes a focal length of the first lens, D denotes a diameter of a largest imaging circle (at imaging plane) of the lens module, TTL denotes a distance between an object side surface of the first lens to the imaging surface, CT4 denotes a central thickness of the fourth lens, ET4 denotes an edge thickness of the fourth lens.

	Huang does not teach |1/F1|<0.01 and D/TTL>1.1.
Absent any showing of criticality and/or unpredictability, having |1/F1|<0.01 would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of having desired size of the lens module by scaling up the lens module.
Further absent any showing of criticality and/or unpredictability, having D/TTL>1.1 would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of having a slightly larger field of view by increasing slightly the effective diameters of the lenses.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Huang by 

However the prior art of record neither anticipates nor renders obvious all the limitations of claim 1 for a lens module including the lens module substantially consisting of the five lenses (the prior art has more than five lenses), along with the other claimed limitations of claim 1.
 Claim 8 is allowed for similar reasons as claim 1.
The other claim(s) is/are allowed for its/their claim dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234